

113 S1965 RS: To amend the East Bench Irrigation District Water Contract Extension Act to permit the Secretary of the Interior to extend the contract for certain water services.
U.S. Senate
2014-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 515113th CONGRESS2d SessionS. 1965[Report No. 113–228]IN THE SENATE OF THE UNITED STATESJanuary 28, 2014Mr. Baucus (for himself, Mr. Tester, and Mr. Walsh) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesJuly 31, 2014Reported by Ms. Landrieu, without amendmentA BILLTo amend the East Bench Irrigation District Water Contract Extension Act to permit the Secretary of
			 the Interior to extend the contract for certain water services.1.East Bench Irrigation District contract extensionSection 2(1) of the East Bench Irrigation District Water Contract Extension Act (Public Law
			 112–139; 126 Stat. 390) is amended by striking 4 years and inserting 10 years.July 31, 2014Reported without amendment